Per Curiam.

Leal asserts in his second proposition of law that the court of appeals erred in upholding his parole revocation. Habeas corpus will lie in certain extraordinary circumstances where there is an unlawful restraint of a *173person’s liberty if there is no adequate legal remedy. State ex rel. Pirman v. Money (1994), 69 Ohio St.3d 591, 593, 635 N.E.2d 26, 29.
Leal contends that the APA improperly revoked his parole because the APA presented no evidence at the revocation hearing that he had violated his parole. Appellees, however, submitted evidence by affidavit of the APA hearing officer and exhibits in the court of appeals that showed Leal tested positive for cocaine, establishing that he had used cocaine and thereby violated his parole. In contrast, Leal’s evidence consisted of the unsworn statements of his attorney; therefore, the court of appeals properly denied the writ after concluding that “Leal has presented nothing other than his own arguments that the hearing officer’s report does not accurately summarize the evidence that was presented” and that “Leal * * * failed to show the existence of extraordinary circumstances * * * »
In addition, Leal’s petition was properly denied because he did not verify his petition as required by R.C. 2725.04. See, e.g., McBroom v. Russell (1996), 77 Ohio St.3d 47, 48, 671 N.E.2d 10, 11; Messer v. McAninch (1997), 77 Ohio St.3d 1511, 673 N.E.2d 1383. Therefore, Leal’s second proposition of law lacks merit and is overruled.
Leal asserts in his first proposition of law that the court of appeals erred by failing to hold a hearing on his habeas corpus claim. R.C. Chapter 2725 prescribes a basic, summary procedure for bringing a habeas corpus action. Pegan v. Crawmer (1995), 73 Ohio St.3d 607, 608-609, 653 N.E.2d 659, 661. The court of appeals instead followed the procedure in its local rules.
We need not decide whether the court of appeals erred in this regard. As noted by appellees, any error did not prejudice Leal, since he was given the opportunity to submit evidence at the parole revocation hearing. See State ex rel. Gabriel v. Youngstown (1996), 75 Ohio St.3d 618, 619, 665 N.E.2d 209, 210, quoting Ohio Contract Carriers Assn. v. Pub. Util. Comm. (1942), 140 Ohio St. 160, 23 O.O. 369, 42 N.E.2d 758, syllabus (“ ‘Appeal lies only on behalf of a party aggrieved by the final order appealed from. Appeals are not allowed for the purpose of settling abstract questions, but only to correct errors injuriously affecting the appellant.’ ”). Even if the court of appeals had followed the procedure set forth in R.C. Chapter 2725, an evidentiary hearing is not always required in habeas corpus proceedings. Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 382, 667 N.E.2d 1194, 1196. Leal’s first proposition of law is overruled.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur. Douglas and Resnick, JJ., not participating.